Citation Nr: 0802435	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for herpes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran performed active military service from October 
1982 to October 1985 and he performed active duty for 
training and inactive duty training at various dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied service connection for HIV, 
hepatitis C, and for herpes.  

Service connection for HIV and for herpes is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence attributes hepatitis C to active 
military service. 


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefit sought by the 
claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the veteran and will not be 
further discussed.  

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  
	
Service Connection for Hepatitis C

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In August 2004, the veteran attributed hepatitis C to blood 
products allegedly transfused during a 1984 laparoscopy.  His 
service medical records (SMRs) confirm the laparoscopy, but 
not the blood transfusion.  According to SMRs, he was 
hospitalized in May and June 1984.  Appendectomy, 
laparoscopy, and diverticulum resection were performed.  The 
SMRs also record the onset of genital warts, penile lesions, 
and genital chancroid infection while serving in Korea.  

The veteran has reported that HIV and hepatitis were 
discovered during a physical examination at his National 
Guard unit about two years after separating from active 
service.  The SMRs do not mention HIV or hepatitis.

According to a December 2004 VA hepatic compensation 
examination report, the diagnosis was hepatitis C.  The 
examiner noted that hepatitis C was shown by increased 
transanimase and a 1990 positive test for the hepatitis C 
antibody.  Hepatitis had not actually caused any incapacity, 
according to the physician; however, the veteran reported 
weight loss in the first four years that he had hepatitis C 
and continuing occasional diarrhea.  The examining physician 
attributed the etiology of hepatitis C to sexual contact.  
Although the veteran attributed hepatitis to a blood 
transfusion during active service, the physician noted that 
the medical records did not verify such a transfusion.  

In a December 2004 VA HIV-related illness compensation 
examination report, the VA physician had this to say about 
the etiology of hepatitis C: "After reviewing all the 
standard risk factors for hepatitis C, we came to the 
conclusion that his hepatitis C virus must have come from the 
high risk sex partner in Korea, where the patient acquired 
hepatitis virus.  At no time has he had clinical hepatitis."  

It appears that all elements of service connection, as set 
forth in Caluza, supra, are present.  There is competent 
evidence of in-service incurrence or aggravation of a disease 
or injury.  This was provided by the SMRs that document 
treatment for genital lesions due to sexual contact in Korea.  
There is medical evidence of current disability.  This is 
provided by the December 2004 VA examination report.  It 
notes that the veteran currently has a diagnosis of hepatitis 
C.  Last, there is medical evidence of a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service.  A December 2004 VA 
examiner found that it is likely that hepatitis C was caused 
by sexual contact in Korea during active service. 

Concerning whether a current disability is shown, a December 
2004 VA HIV-related illness examination report notes that 
hepatitis C is also related to the veteran's positive HIV 
status.  Whether hepatitis C might cause complications with 
HIV treatment is unclear; however, this further argues that 
hepatitis C represents a current disability.  

The December 2004 VA hepatic compensation examination report 
notes that the veteran's HIV status has caused the planned 
therapy for hepatitis C to be postponed indefinitely.  This 
also argues for service connection for hepatitis C on the 
basis that VA physicians had planned to treat it when 
circumstances allow.  If service connection were withheld, so 
might VA treatment for it, when further treatment becomes 
necessary.

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Service connection for 
hepatitis C must therefore be granted.  


ORDER

Service connection for hepatitis C is granted.


REMAND

HIV

The medical evidence indicates that the veteran has HIV.  The 
December 2004 VA hepatic compensation examination report and 
the December 2004 HIV-related illness examination report 
contain favorable opinions linking hepatitis C to a high risk 
sexual partner during active service.  However, no opinion 
concerning the etiology of HIV has been offered, or, if the 
VA physician intended to link HIV to the same source, then 
that point needs clarification.  VA's duty to assist includes 
obtaining such information.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 4.2.  

Herpes

An October 1990 VA consultation report notes a positive test 
for herpes virus.  It is unclear whether the veteran 
currently has herpes, and, if so, whether it is related to 
venereal warts and chancroid infections shown during active 
service.  VA's duty to assist includes obtaining such 
information.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an appropriate specialist.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of relevant symptoms 
from the veteran and answer the 
following:

I.  Does the veteran have herpes?

II.  If the answer above is "yes", 
then is it at least as likely as not 
that this disability had its onset 
in service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The AOJ should return the December 
2004 HIV-related illness examination 
report to the examiner for clarification.  
The examiner is asked to review the 
pertinent evidence and clarify whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
veteran's positive HIV status stems from 
active service.   The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  The veteran may be re-
examined, if necessary.  If the 
designated examiner is not available, a 
qualified substitute may be used.  

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


